       Case 2:20-cv-01462-RFB-DJA Document 23 Filed 01/13/21 Page 1 of 2



 1

 2
     MICHAEL P. LOWRY, ESQ.
 3   Nevada Bar No. 10666
     E-mail: Michael.Lowry@wilsonelser.com
 4   JONATHAN C. PATTILLO, ESQ.
     Nevada Bar No. 13929
 5   E-mail: Jonathan.Pattillo@wilsonelser.com
     6689 Las Vegas Blvd. South, Suite 200
 6   Las Vegas, NV 89119
     Tel: 702.727.1400/Fax: 702.727.1401
 7   Attorneys for KIN, Inc.; Art Sanchez; Michelle Gas
 8
                                  UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF NEVADA
10

11   David Leroy Walker,                                     Case No.: 2:20-cv-1462
12                          Plaintiff,
                                                             Stipulation and Order To Dismiss
13    vs.                                                    Michelle Gas Without Prejudice
14   Kohl’s, Inc.; Target, Inc.; Las Vegas Metro Police;
     Joe Lombardo; K. Summers; Art Sanchez; Brian
15   Cornell; Cesar Delacruz; Molly Morer; Miguel Parra;
     Eliza Hall; Michelle Gas,
16
                            Defendants.
17

18          The parties stipulate to dismiss Defendant Michelle Gas without prejudice.
19

20   DATED this 13th day of January, 2021.              DATED this 13th day of January, 2021
21
                                                           HURTIK LAW & ASSOCIATES
22

23
            /s/ Michael P. Lowry                           /s/ Jonathan Patterson________       _
24          MICHAEL P. LOWRY, ESQ.                        JONATHAN PATTERSON, ESQ.
            Nevada Bar No. 10666                          Nevada Bar No. 9644
25          JONATHAN C. PATTILLO, ESQ.                    6767 W. Tropicana Ave., Suite 200
            Nevada Bar No. 13929                          Las Vegas, Nevada 89103
26          6689 Las Vegas Blvd. South, Suite 200         Attorney for Plaintiff
            Las Vegas, NV 89119
27          Tel: 702.727.1400/Fax: 702.727.1401
            Attorneys for KIN, Inc.; Art Sanchez;
28          Michelle Gas
     Case 2:20-cv-01462-RFB-DJA Document 23 Filed 01/13/21 Page 2 of 2




 1                                             Order

 2      The parties stipulate to dismiss Defendant Michelle Gas without prejudice.

 3                                                         _____________________
 4                                                         UNITED STATES DISTRICT JUDGE

 5                                                         DATE: January __, 2021

 6

 7                                              DATED this 13th day of January, 2021.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 -2-
